Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/02/2022.
Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 recites the limitation, “wherein the other test patterns detect intrinsic defects to due process variation”.
This limitation is amended to recite, --wherein the other test patterns detect intrinsic defects [to] due to process variation--.
Allowable Subject Matter
4. Claims 1, 12 and 14 are allowed. 
5. Claims 3-8, 10, 11,  15-18, and 20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments discussed during the applicant initiated interview on 05/26/2022 and filed with the office on 06/02/2022 were fully considered and found to be persuasive and overcome the prior art Desineni et al (US 2009/0132976 A1} and in view of Podder et al (US 20140289579 A1), cited in the office action dated 02/17/2022.
The closest prior art of record Desineni et al (US 2009/0132976 A1)  teaches, A method of testing an integrated circuit. The method includes selecting a set of physical features of nets and devices of the integrated circuit, the integrated circuit having pattern input points and pattern observation points connected by the nets, each of the nets defined by an input point and all fan out paths to (i) input points of other nets of the nets or (ii) to the pattern observation points; selecting a measurement unit for each feature of the set of features; assigning a weight to each segment of each fan out path based on a number of the measurement units of the feature in each segment of each fan out path of each of the nets; and generating a set of test patterns optimized for test-coverage and cost based on the weights assigned to each segment of each of the nets of the integrated circuit.
Podder et al (US 2014/0289579 A1) teaches, A method for reordering a test pattern set for testing an integrated circuit is disclosed. A productivity index is computed for each test pattern in a test pattern set. The productivity index of a first test pattern and the productivity index of a second test pattern are compared. If the productivity index of the second test pattern is larger than the productivity index of the first test pattern, the location of the first test pattern and the second test pattern are swapped.
Sato et al (US 20090082979 A1) teaches, A defect analyzer has a region dividing section configured to divide a defect analyzing region of a wafer into a plurality of grid squares, the wafer having a circuit pattern formed thereon, a pattern feature quantity extracting section configured to extract a pattern feature quantity based on design data of the circuit pattern for each of the grid squares, a region classifying section configured to classify the plurality of grid squares into a plurality of groups based on the pattern feature quantities, a defect coordinate matching section configured to match defect information having been detected in the defect analyzing region with the defect analyzing region, a defect size distribution calculating section configured to calculate a defect size distribution in each of the plurality of groups, a distribution comparing section configured to compare the defect size distribution and a predetermined estimation distribution in each of the plurality of groups and calculate a difference, and a region extracting section configured to output the defect information corresponding to the group having the difference equal to or smaller than the threshold value.
However Desineni et al, Podder et al and Sato et al neither individually nor in combination fail to teach, anticipate or make it obvious, “identifying a first test pattern to test an integrated circuit, wherein the integrated circuit has an area of semiconductor substrate on which it is to be fabricated, wherein the area is conceptually divided into a grid of subareas based on a minimum particle contaminant size, wherein the first group of tests are sufficient to identify extrinsic defects due to particle contamination, and wherein the other test patterns detect intrinsic defects to due process variation” (as recited in the independent claim 1), 
and “wherein an initial group of the plurality of groups of test patterns, when applied, exercises at least one circuit path in each grid location in a grid of subareas of the integrated circuit, wherein a size of the subareas is based on a minimum particle contaminant size, and the initial group is sufficient to identify extrinsic defects due to particle contamination, and wherein remaining groups of the plurality of groups of test patterns, when applied, exercise other circuit paths within the integrated circuit to detect intrinsic defects based on process variations; applying the groups of test patterns in the specified order; and during the applying: detecting a failure during performance of the  test patterns; stopping the applying based on detecting the failure (as recited in the independent claim 12), and  
“applying the first test pattern to the integrated circuit is sufficient to identify extrinsic defects due to particle contamination within the first subset of subareas; and identifying one or more additional test patterns that exercises remaining circuit paths within the first subset of subareas to detect intrinsic defects due to process variation (as recited in the independent claim 14).
The cited prior art fails to teach, anticipate or render obvious “A method, comprising: identifying a first test pattern to test an integrated circuit, wherein the integrated circuit has an area of semiconductor substrate on which it is to be fabricated, wherein the area is conceptually divided into a grid of subareas based on a minimum particle contaminant size, and wherein the first test pattern exercises circuit paths within a first subset of the subareas; identifying a second test pattern that exercises circuit paths within a second subset of the subareas; determining that at least one of subareas in the second subset is excluded from the first subset; and including the second test pattern in a first group of tests to be applied to the integrated circuit prior to other test patterns responsive to determining that at least one of the subareas in the second subset is excluded from the first subset, wherein the first group of tests are sufficient to identify extrinsic defects due to particle contamination, and wherein the other test patterns detect intrinsic defects to due process variation” (as recited in the independent claim 1), and
“A method, comprising: receiving a plurality of test patterns to be applied to an integrated circuit, wherein the test patterns are arranged in a plurality of groups of test patterns to be applied to the integrated circuit in a specified order, wherein an initial group of the plurality of groups of test patterns, when applied, exercises at least one circuit path in each grid location in a grid of subareas of the integrated circuit, wherein a size of the subareas is based on a minimum particle contaminant size, and the initial group is sufficient to identify extrinsic defects due to particle contamination, and wherein remaining groups of the plurality of groups of test patterns, when applied, exercise other circuit paths within the integrated circuit to detect intrinsic defects based on process variations; applying the groups of test patterns in the specified order; and during the applying: detecting a failure during performance of the  test patterns; stopping the applying based on detecting the failure; and indicating the integrated circuit is defective responsive to the failure” (as recited in the independent claim 12), and  
“A method, comprising: identifying a first test pattern to test an integrated circuit, wherein the integrated circuit has an area of semiconductor substrate on which it is to be fabricated, wherein the area is conceptually divided into a grid of subareas based on a minimum particle contaminant size, and wherein the first test pattern exercises circuit paths within a first subset of the subareas, and wherein applying the first test pattern to the integrated circuit is sufficient to identify extrinsic defects due to particle contamination within the first subset of subareas; and identifying one or more additional test patterns that exercises remaining circuit paths within the first subset of subareas to detect intrinsic defects due to process variation” (as recited in the independent claim 14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858